Exhibit 99.1 Contact: Home Federal Bancorp, Inc. Len E. Williams, President & CEO Eric S. Nadeau, EVP, Treasurer & CFO 208-466-4634 www.myhomefed.com/ir HOME FEDERAL BANCORP, INC., ANNOUNCES FOURTH QUARTER AND YEAR END RESULTS Nampa, ID (January 24, 2014) – Home Federal Bancorp, Inc. (“Company”) (Nasdaq GSM: HOME), the parent company of Home Federal Bank (“Bank”), today announced results for the quarter and year ended December 31, 2013.For the quarter ended December 31, 2013, the Company reported a net loss of $2.3 million, or $(0.17) per diluted share, compared to net income of $219,000, or $0.02 per diluted share, for the same period a year ago.For the year ended December 31, 2013, the Company reported net loss of $255,000, or $(0.02) per diluted share, compared to net income of $1.8 million, or $0.12 per diluted share, for the same period a year ago. The Bank has entered into shared-loss agreements with the Federal Deposit Insurance Corporation (“FDIC”) in connection with two acquisitions. The loans and foreclosed assets purchased in these acquisitions that are subject to the shared-loss agreements are referred to as “covered loans” or “covered assets.” Loans and foreclosed and repossessed assets not subject to shared-loss agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” The following items summarize key activities of the Company during the quarter ended December 31, 2013: · On October 23, 2013, the Company announced the signing of a definitive merger agreement (“Cascade Agreement”) with Cascade Bancorp (“Cascade”). Under the terms of the Cascade Agreement, Cascade will acquire the Company, subject to regulatory approval, approval by the stockholders of the Company and Cascade, and other customary conditions of closing. Previously, on September 24, 2013, the Company entered into a merger agreement (“Banner Agreement”) with Banner Corporation (“Banner”). The Company terminated the Banner Agreement on October 23, 2013, and paid a termination fee of $3.0 million to Banner during the fourth quarter of 2013. The Banner Agreement was terminated pursuant to its terms because the Company’s Board of Directors determined the Cascade offer was a Superior Proposal, as defined in the Banner Agreement; · Net interest income increased $1.9 million compared to the linked quarter ended September 30, 2013, due primarily to an increase of accretable yield on purchased loans as a result of recoveries and payoffs of purchased loans; · A reverse provision for loan losses of ($1.2 million) was recorded on noncovered originated loans, while we recognized a net provision of $241,000 on covered loans, during the quarter ended December 31, 2013, resulting in a net reverse provision of ($933,000); · The ($436,000) of noninterest income during the quarter ended December 31, 2013, included impairment of the FDIC indemnification asset of $2.9 million, which was a result of a reduction in estimated future losses on covered loans and recoveries of previously charged-off loans. The impairment of the FDIC indemnification asset was $1.2 million in the linked quarter and $2.8 million in the year-ago quarter; · The Company did not realize gains on the sale of investments during the quarter, consistent with the linked quarter, but $754,000 less than the year-ago quarter; · Noninterest expense increased by $2.9 million during the quarter ended December 31, 2013, compared to the year-ago quarter, and by $4.0 million compared to the linked quarter. Noninterest expenses totaled $13.9 million during the fourth quarter of 2013, which included $3.4 million of merger-related expenses; · Income tax provision was $576,000 as nearly all of the merger-related expenses incurred during the fourth quarter of 2013 were not deductible from taxable income; · Total assets decreased $13.5 million during the quarter ended December 31, 2013, compared to September 30, 2013, and decreased $46.2 million since December 31, 2012; · Net loans increased $5.6 million during the quarter ended December 31, 2013; Home Federal Bancorp, Inc. January 24, 2104 Page 2 of 8 · Asset quality continued to improve as noncovered nonperforming assets declined $1.2 million to $5.2 million at December 31, 2013, compared to September 30, 2013. Total nonperforming assets decreased $4.3 million during the quarter to $11.2 million at December 31, 2013; and · The Company declared and paid its regular quarterly dividend of $0.06 per share. Results of Operations Net interest income. During the quarter ended December 31, 2013, net interest income increased $1.9 million and $573,000 compared to the linked quarter and the quarter ended December 31, 2012, respectively. Net interest margin increased to 4.98% during the quarter ended December 31, 2013, from 4.21% in the linked quarter and 4.55% during the quarter ended December 31, 2012. Similarly, the Company’s yield on earning assets increased to 5.26% in the quarter ended December 31, 2013, from 4.51% in the linked quarter, and 4.89% during the quarter ended December 31, 2012. These increases during the quarter ended December 31, 2013, were primarily due to an increase in accretable income on loans purchased in the LibertyBank acquisition as the balance of purchased loan pools continued to decline significantly, thereby reducing expected losses, and increases in cash flows recovered from previously charged down loans. However, as the balance of purchased loan pools declines, the future impact of accretable yield on interest income and net interest margin will lessen significantly. The cost of funds for the quarter ended December 31, 2013, was 0.40% compared to 0.42% in the quarter ended September 30, 2013, and 0.47% for the quarter ended December 31, 2012. The cost of deposits, which includes noninterest-bearing deposits, was 0.32% during the quarter ended December 31, 2013, compared to 0.34% during the quarter ended September 30, 2013 and 0.39% for the year-ago quarter. Provision for loan losses. A net reverse provision for loan losses of ($933,000) was recorded during the quarter ended December 31, 2013, compared to a net reverse provision of ($970,000) for the quarter ended September 30, 2013, and a reverse provision of ($653,000) for the year-ago quarter. The net reverse provision for loan losses in the quarter ended December 31, 2013, was related to improving credit quality (including significantly lower nonperforming and classified loans), stabilizing and improving economic factors and recoveries on previously charged-off loans. The net reverse provision included a provision of $241,000 related to the covered loans purchased in the Community First Bank acquisition, driven primarily by net charge-offs of $294,000 in that portfolio. The estimated amount recoverable from or due to the FDIC under the loss sharing agreements as a result of the provision for loan losses on covered loans is reported as “FDIC indemnification provision” in noninterest income. Noninterest income. Impairment of the FDIC indemnification asset recognizes the decreased amount the Company expects to collect from the FDIC under the terms of its loss sharing agreements due to lower expected losses on covered loans, which reduces noninterest income. The following table presents noninterest income excluding the impact of FDIC indemnification items on all covered loans: Three Months Ended Years Ended (in thousands) December 31, September 30, December 31, December 31, Total noninterest income, as reported $ ) $ $ $ ) Less: FDIC indemnification recovery (impairment) related to current period provision for loan losses ) ) ) Impairment of FDIC indemnification asset ) Total noninterest income, excluding FDIC indemnification items $ Noninterest income, excluding FDIC indemnification items, declined $304,000 during the quarter ended December 31, 2013, compared to the linked quarter as the Company realized a gain on life insurance proceeds of $161,000 during the linked quarter and service charges and fees declined $128,000 during the quarter ended December 31, 2013. Pre-tax gains on sales of investments were $0, $0 and $753,000 during the quarters ended December 31, 2013, September 30, 2013 and December 31, 2012, respectively. Home Federal Bancorp, Inc. January 24, 2104 Page 3 of 8 Noninterest expense. Noninterest expense for the quarter ended December 31, 2013, increased by $2.9 million compared to the quarter ended December 31, 2012, and by $4.0 million compared to the linked quarter. As previously mentioned, in the quarter ended December 31, 2013, the Company recognized a $3.0 million fee in relation to the termination of the Banner Agreement and $445,000 of other merger-related expenses during the quarter. Compensation expense increased during the quarter ended December 31, 2013, compared to the linked quarter by $719,000, primarily due to annual incentive and commission plan accruals. The provision for real estate owned was $150,000 during the current quarter compared to $1,000 during the linked quarter. Professional services increased during the quarter ended December 31, 2013,compared to the linked and year-ago quarters, due to merger-related expenses. Noninterest expenses increased $815,000, or 1.9%, during the twelve months ended December 31, 2013, compared to the twelve months ended December 31, 2012.Noninterest expense for the year included $3.7 million of merger-related expenses. Balance Sheet Total assets decreased $46.2 million to $1.0 billion at December 31, 2013, compared to December 31, 2012, primarily due to a decrease in investments and cash of $38.4 million, which was used to fund a $32.4 million decline in deposits during the year. Balances of certificates of deposit declined $40.8 million during the year as core deposits increased to $650.0 million at December 31, 2013, compared to $641.6 million at December 31, 2012. Cash and investments. Cash and amounts due from depository institutions at December 31, 2013, decreased by $8.5 million from December 31, 2012, to $107.0 million. Investments decreased $29.9 million from December 31, 2012, to $390.6 million at December 31, 2013. The reduction in investments resulted from regularly scheduled principal repayments and maturities and a decline in the fair value of investments due to continued rising market interest rates during the quarter ended December 31, 2013. During the quarter ended December 31, 2013, cash increased $4.7 million and investments declined $23.4 million. Loans.Net loans increased by $5.6 million during the quarter ended December 31, 2013 compared to September 30, 2013, but declined $2.4 million compared to December 31, 2012.During the quarter ended December 31, 2013, construction loans increased by $6.9 million, commercial business loans increased by $6.0 million and multifamily residential loans increased by $3.3 million. Partially offsetting these increases were declines in commercial real estate and one-to-four family residential loans of $8.2 million and $3.3 million, respectively.All other loans, net, increased $930,000. Asset Quality. The allowance for loan losses was $9.0 million at December 31, 2013, compared to $10.6 million and $12.5 million at September 30, 2013 and December 31, 2012, respectively. The allowance for loan losses allocated to the noncovered loan portfolio was $6.7 million, or 1.89% of noncovered loans at December 31, 2013, while the allowance for loan losses allocated to covered loans totaled $2.3 million, or 3.96% of covered loans, at December 31, 2013. The FDIC indemnification receivable declined $1.2 million during the quarter ended December 31, 2013, to $4.9 million, primarily due to the continued reduction in estimated losses on covered loans in the LibertyBank portfolio (which resulted in the impairment noted above in noninterest income) that was somewhat offset by an increase in estimated losses in the Community First Bank loan portfolio during the quarter ended December 31, 2013. Loans delinquent 30 to 89 days and still accruing interest totaled $1.3 million at December 31, 2013, compared to $492,000 at September 30, 2013 and $809,000 at December 31, 2012. Nonperforming assets, which include nonaccrual loans and REO, totaled $11.2 million at December 31, 2013, compared to $15.5 million at September 30, 2013 and $24.8 million at December 31, 2012. Total nonperforming loans declined $2.6 million, while REO declined $1.8 million during the quarter ended December 31, 2013. Home Federal Bancorp, Inc. January 24, 2104 Page 4 of 8 The following table summarizes nonperforming loans and REO at December 31, 2013 and September 30, 2013, and the quarterly change (in thousands): December 31, 2013 September 30, 2013 Quarter Change (in thousands) Covered Assets Noncovered Assets Total Covered Assets Noncovered Assets Total Covered Assets Noncovered Assets Real estate construction $ $
